Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 1 of 15 PageID# 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF VIRGINIA
                         ALEXANDRIA DIVISION
 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ NATIONAL PENSION FUND,
 BOARD OF TRUSTEES, INTERNATIONAL
  TRAINING INSTITUTE FOR THE SHEET
  METAL AND AIR CONDITIONING
  INDUSTRY,                          CIVIL ACTION NO. 1:19-cv-1112
 BOARD OF TRUSTEES, SHEET METAL
  WORKERS’ INTERNATIONAL
  ASSOCIATION SCHOLARSHIP FUND
 BOARD OF TRUSTEES, NATIONAL
  STABILIZATION AGREEMENT OF THE     Additional Required Service under 29
  SHEET METAL INDUSTRY TRUST FUND U.S.C. § 1132(h) to:
 BOARD OF TRUSTEES, SHEET METAL
  OCCUPATIONAL HEALTH INSTITUTE      U.S. Department of Labor
  TRUST, and the                     Attn: Assistant Solicitor
 BOARD OF TRUSTEES, NATIONAL          for Plan Benefits Security
  ENERGY MANAGEMENT INSTITUTE        200 Constitution Ave., N.W.
  COMMITTEE                          Washington, DC 20002

 8403 Arlington Boulevard                         U.S. Department of Treasury
 Fairfax, Virginia 22031                          Attn: Secretary of the Treasury
                                                  1500 Pennsylvania Avenue, NW
 Plaintiffs,                                      Washington, D.C. 20220

 v.

 METAL DESIGN, LLC

 17041 Hedgewood Ct.
 Lockport, IL 60441

 ONE METAL DESIGN CORPORATION

 17041 Hedgewood Ct.
 Lockport, IL 60441

 Defendants.

                                       COMPLAINT

       Plaintiffs, the separate and individual Boards of Trustees of the Sheet Metal Workers’

National Pension Fund (“NPF”), the International Training Institute for the Sheet Metal and Air

                                              1
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 2 of 15 PageID# 2



Conditioning Industry (“ITI”), the Sheet Metal Workers’ International Association Scholarship

Fund (“Scholarship Fund”), the National Stabilization Agreement of the Sheet Metal Industry

Trust Fund (“SASMI”), the Sheet Metal Occupational Health Institute Trust (“SMOHIT”), and

the National Energy Management Institute Committee (“NEMIC” and together with NPF, ITI,

Scholarship Fund, SASMI, and SMOHIT referred to as “the Funds”), hereby complain as follows:

                                            Introduction

       1.      This is a civil action brought by employee benefit plans/trust funds or joint labor

management organizations, and by the Trustees of the Funds, pursuant to Sections 502(a)(3),

(d)(1), (g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as amended

(“ERISA”), 29 U.S.C. §§ 1132(a)(3), (d)(1), (g)(2) and 1145, and Section 301(a) of the Labor

Management Relations Act of 1947, as amended (“LMRA”), 29 U.S.C. § 185. The Funds seek a

monetary judgment against Defendant awarding delinquent contributions, accrued interest,

liquidated damages, audit fees, and attorneys’ fees and costs, through the date of judgment, as well

as those amounts that become due and owing through the date of judgment, pursuant to Sections

502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, Section 301 of the LMRA, 29 U.S.C. § 185,

the collective bargaining agreement, and the Trust Document governing the Funds.


                                      Jurisdiction and Venue

       2.      Jurisdiction is conferred upon this Court by Sections 502(e) and (f) of ERISA, 29

U.S.C. §§ 1132(e) and (f), and Section 301(c) of the LMRA, 29 U.S.C. § 185(c). Jurisdiction also

lies under 28 U.S.C. § 1331.

       3.      Venue is proper under Section 502(e)(2) of ERISA, 29 U.S.C. § 1132(e)(2), and

Section 301(a) of the LMRA, 29 U.S.C. § 185(c), as the Plaintiff Funds are administered in this

district with their principal place of business in Fairfax, Virginia.


                                                   2
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 3 of 15 PageID# 3



        4.     Pursuant to Section 502(h) of ERISA, 29 U.S.C. § 1132(h), a copy of this

Complaint will be served upon the Secretary of United States Department of Labor and the

Secretary of the United States Department of the Treasury by certified mail on or about the date

of filing.

                                                  Parties

        5.     Plaintiff Board of Trustees, Sheet Metal Workers’ National Pension Fund (“NPF”)

is the collective name of the trustees of the Sheet Metal Workers’ National Pension Fund. The

NPF is an employee pension benefit plan within the meaning of Sections 3(2) and (3) of ERISA,

29 U.S.C. §§ 1002(2), (3), and a multiemployer plan within the meaning of Section 3(37)(A) of

ERISA, 29 U.S.C. § 1002(37)(A), established and maintained for the purpose of providing pension

benefits to eligible employees. The NPF is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. §

186(c)(5). The Trustees of the NPF are duly authorized Trustees whose duty it is to administer the

NPF for the benefit of the participants and beneficiaries of the NPF. The Trustees are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually or jointly referred

to as “NPF” in this Complaint. The NPF is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

        6.     Plaintiff Board of Trustees, International Training Institute of the Sheet Metal and

Air Conditioning Industry (“ITI”) is the collective name of the trustees of the International

Training Institute of the Sheet Metal and Air Conditioning Industry. ITI is an employee welfare

benefit plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(1), (3), and



                                                 3
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 4 of 15 PageID# 4



a multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing apprenticeship training and educational

benefits to eligible employees. ITI is, and at all times material herein has been, a jointly

administered trust fund established pursuant to Section 302(c)(6) of the LMRA, 29 U.S.C. §

186(c)(6). The Trustees of ITI are duly authorized Trustees whose duty it is to administer the plan

for the benefit of the participants and beneficiaries of ITI. The Trustees of ITI are “fiduciaries”

within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and are empowered

to bring this action pursuant to Sections 502(a)(3) and 502(g)(2) of ERISA, 29 U.S.C.

§§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are individually and jointly referred

to as “ITI” in this Complaint. ITI is administered at 8403 Arlington Boulevard, Fairfax, Virginia

22031.

         7.    Plaintiff Board of Trustees, Sheet Metal Workers’ International Association

Scholarship Fund (“Scholarship Fund”) is the collective name of the Sheet Metal Workers’

International Association Scholarship Fund. The Scholarship Fund is an employee welfare benefit

plan within the meaning of Sections 3(1) and (3) of ERISA, 29 U.S.C. §§ 1002(1), (3), and a

multiemployer plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A),

established and maintained for the purpose of providing funded scholarship benefits.            The

Scholarship Fund is, and at all times material herein has been, a jointly administered trust fund

established pursuant to Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The Trustees of

the Scholarship Fund are duly authorized Trustees whose duty it is to administer the Scholarship

Fund for the benefit of the participants and beneficiaries of the Scholarship Fund. The Trustees of

the Scholarship Fund are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29

U.S.C. § 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and



                                                 4
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 5 of 15 PageID# 5



502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its Trustees and plan are

individually and jointly referred to as the “Scholarship Fund” in this Complaint. The Scholarship

Fund is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.

       8.      Plaintiff Board of Trustees, National Stabilization Agreement of the Sheet Metal

Industry Trust Fund (“SASMI”) is the collective name of the trustees of the National Stabilization

Agreement of the Sheet Metal Industry Trust Fund. SASMI is an employee welfare benefit plan

within the meaning of Sections 3(1), (3) of ERISA, 29 U.S.C. § 1002(1), (3), and a multiemployer

plan within the meaning of Section 3(37)(A) of ERISA, 29 U.S.C. § 1002(37)(A), established and

maintained for the purpose of providing benefits to eligible employees. SASMI is, and at all times

material herein, has been a jointly administered trust fund established pursuant to Section 302(c)(5)

of the LMRA, 29 U.S.C. § 186(c)(5). The trustees of SASMI are duly authorized Trustees whose

duty it is to administer SAMSI for the benefit of the participants and beneficiaries of SASMI. The

trustees of SASMI are “fiduciaries” within the meaning of Section 3(21)(A) of ERISA, 29 U.S.C.

§ 1002(21)(A), and are empowered to bring this action pursuant to Sections 502(a)(3) and

502(g)(2) of ERISA, 29 U.S.C. §§ 1132(a)(3) and 1132(g)(2). The trust, its trustees and plan are

individually or jointly referred to as “SASMI” in this Complaint. SASMI is administered at 8403

Arlington Boulevard, Fairfax, Virginia 22031.

       9.      Plaintiff Board of Trustees, Sheet Metal Occupational Health Institute Trust

(“SMOHIT”) is collectively the name of the trustees of the Sheet Metal Occupational Health

Institute Trust. SMOHIT a jointly labor-management health and safety organization serving the

sheet metal industry established under Section 302(c)(5) of the LMRA, 29 U.S.C. § 186(c)(5). The

trust and its trustees are individually and jointly referred to as “SMOHIT” in this Complaint.

SMOHIT is administered at 8403 Arlington Boulevard, Fairfax, Virginia 22031.



                                                 5
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 6 of 15 PageID# 6



       10.     Plaintiff Board of Trustees, National Energy Management Institute Committee

(“NEMIC”) is the collective name of the trustees of the National Energy Management Institute

Committee. NEMIC is a labor management committee established pursuant to Section 302(c)(9)

of the LMRA, 29 U.S.C. § 186(c)(9), that is funded by contributions under various collective

bargaining agreements. The committee and its trustees are jointly and severally referred to as

“NEMIC” in this Complaint. NEMIC is administered at 8403 Arlington Boulevard, Fairfax,

Virginia 22031.

       11.     The Trustees of the Plaintiff Funds bring this action in their collective names or, as

necessary or appropriate, in the name of the respective trusts or plans, and their participants, and

beneficiaries pursuant to Federal Rule of Civil Procedure 17.

       12.     At all times relevant to this action, Defendant Metal Design, LLC (“Metal Design”),

has been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29

U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the meanings

of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information and

belief, at all times relevant to this action, Defendant has been incorporated in the state of Illinois

with a principal place of business at 17041 Hedgewood Ct., Lockport, IL 60441.

       13.     At all times relevant to this action, Defendant One Metal Design Corporation (“One

Metal”), has been an employer within the meaning of 29 U.S.C. § 152(2) and Section 3(5) of

ERISA, 29 U.S.C. § 1002(5), and has been engaged in an industry affecting commerce within the

meanings of Sections 3(11) and (12) of ERISA, 29 U.S.C. §§ 1002(11) and (12). Upon information

and belief, at all times relevant to this action, Defendant has been incorporated in the state of

Illinois with a principal place of business at 17041 Hedgewood Ct., Lockport, IL 60441.




                                                  6
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 7 of 15 PageID# 7



                                      Factual Background

       14.     At all times relevant to this action, Defendant Metal Design employed employees

represented for the purposes of collective bargaining by the International Association of Sheet

Metal, Air, Rail and Transportation Union (formerly known as the Sheet Metal Workers’

International Association), Local Unions 20, 25, 33, 73, 265 and 268 (the “Union”), labor

organizations representing employees in an industry affecting interstate commerce.

       15.     At all times relevant to this action, Defendant Metal Design was signatory to, and

bound by, a collective bargaining agreement (“Agreement” or “CBA”) with the Union. Pursuant

to the Agreement, Defendant is obligated to submit monthly remittance reports and fringe benefit

contributions to NPF, ITI, the Scholarship Fund, SASMI, SMOHIT, and NEMIC for all hours

worked or paid on behalf of Defendant’s covered employees within the jurisdiction of Locals 20,

25, 33, 73, 265 and 268.

       16.     Although One Metal is not signatory to the CBA, One Metal is an alter ego of Metal

Design, and thus is liable for Metal Design’s obligations to the Funds.

       17.     At all relevant times, Defendants Metal Design and One Metal shared an

interrelation of operations, common management, centralized control of labor relations, business

purpose, equipment, customers, and common ownership. Specifically:

               a.     Pawel Ujda is the corporate president of One Metal. Grazyna Ujda is the

only member of Metal Design. Grazyna Ujda is the spouse of Pawel Ujda.

               b.     Chris Castro, a Local 73 member, manages employees for both One Metal

and Metal Design.

               c.     One Metal and Metal Design perform the same type of work in the same

geographic area.



                                                7
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 8 of 15 PageID# 8



                d.          One Metal and Metal Design share an office at 17041 Hedgewood Court,

Lockport, IL 60441.

                e.          Upon information and belief, One Metal funds the payroll for Metal Design.

                f.          Metal Design employees are on the payroll of One Metal.

                g.          One Metal was created with the intent of evading Metal Design’s collective

bargaining obligations.

        18.     As an alter ego of Metal Design, One Metal is an employer within the meaning of

29 U.S.C. § 152(2) and Section 3(5) of ERISA, 29 U.S.C. § 1002(5), and jointly and severally

liable for any obligations of Metal Design arising from the CBA.

        19.     Pursuant to the Agreement, Defendants are obligated to abide by the terms and

conditions of the Trust Agreements establishing the Funds, including any amendments thereto and

policies and procedures adopted by the Boards of Trustees (“Trust Documents”).

        20.     Payments due to the Funds are calculated separately for each Fund on remittance

reports required to be prepared monthly by each contributing employer. This is a self-reporting

system and the Funds rely on the honesty and accuracy of the employers in reporting hours worked

and paid, and in reporting the contributions owed for work by employees.

        21.     Without the information contained in the remittance reports, the Funds cannot

determine the entire amount of the monthly contributions due to the Funds or the employees’

eligibility for benefits.

        22.     The completed remittance reports and accompanying contribution payments must

be submitted to the Funds no later than the twentieth (20th) day after the end of each month during

which covered work was performed and are delinquent if received thereafter.




                                                     8
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 9 of 15 PageID# 9



       23.     Article V, Section 3 of the governing Trust Agreement and Section V of NPF’s

Procedures for the Collection of Contributions both provide that the Funds may audit a

contributing employer for the purposes of assuring the accuracy of reports and ensuring that such

employer has remitted the appropriate amount of contributions to the Funds.

       24.     Pursuant to Sections 502 and 515 of ERISA, 29 U.S.C. §§ 1132 and 1145, the

Agreement, the Trust Documents, and Section 301 of the LMRA, 29 U.S.C. § 185, if an employer

fails to timely submit the contractually required remittance reports and contribution payments, and

the Funds file a lawsuit to recover the unpaid contributions, the employer is required to pay the

following amounts to the Funds:

               a.      Interest on the delinquent contributions at a rate of .0233% per day,

compounded daily;

               b.      Liquidated damages equal to the greater of: fifty dollars ($50.00) or ten

percent (10%) of the contributions due for each month of contributions that the Company fails to

pay within 30 days after the due date, but pays before any lawsuit is filed;

               c.      Liquidated damages equal to the greater of interest on the delinquent

contributions at the above rate or liquidated damages equal to twenty percent (20%) of the

delinquent contributions owed upon commencement of litigation; and

               d.      The attorneys’ fees and costs incurred by the Funds in pursuing the

delinquent amounts, including the attorneys’ fees and costs in this action.

       25.     For the months of June 2017 through July 2018, Defendants employed employees

within the jurisdiction of Locals 20, 25, 33, 73, 265 and 268 for whom contributions were owed to

the Funds and failed to timely make all the required contributions, despite their obligation to do so




                                                 9
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 10 of 15 PageID# 10



under the Agreement, Trust Documents, Section 515 of ERISA, 29 U.S.C. § 1145, and Section

301 of the LMRA, 29 U.S.C. § 185.

                                             Count I
                                   Amounts Owed Pursuant to Audit

       26.      Plaintiffs reallege and incorporate Paragraphs 1 through 25.

       27.      This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

       28.      Defendants are obligated, under the terms of the Agreement, to provide

contributions to the Funds on behalf of their covered employees. Defendants have failed and

refused to fulfill their contractual obligations for owed contributions and resulting interest and

liquidated damages as demonstrated by a payroll audit conducted on Metal Design by the Funds

for the period of June 2017 through July 2018. The audit revealed that Defendants owe

contributions, interest, and liquidated damages to the Funds. While contributions remain unpaid,

interest continues to accrue on these delinquent contributions and audit fees have been assessed

pursuant to the Funds’ governing documents.

       29.      As an alter ego of Metal Design, One Metal is liable for Metal Design’s obligations

to the Funds.

       30.      The audit revealed that Defendants owe contributions in the amount of $41,475.43

for the period of June 2017 through July 2018. In addition to the contribution amounts found due,

Defendants owe $7,524.09 in interest (calculated through August 19, 2019), $8,295.09 in

liquidated damages, and $1,000.00 in audit testing fees. In total, Defendants owe $58,294.601 to

the Funds for unpaid contributions, interest, late fees, and testing fees found due by audit.




                                                 10
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 11 of 15 PageID# 11



         31.   Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendants, including reasonable attorneys’ fees and court

costs.

         32.   Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendant to obtain the outstanding contributions from Defendants. Defendants have not

responded to the Funds’ correspondence.

         33.   Defendants’ continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Funds, endangered the

eligibility of covered members’ pension benefits, and other harm. Defendants’ failure and refusal

to comply with its obligations creates an atmosphere in the industry that encourages other

employers to do the same

                                             Count II
                                      Delinquent Contributions

         34.   Plaintiffs reallege and incorporate Paragraphs 1 through 33.

         35.   This claim arises under Sections 502(a)(3) and 515 of ERISA, 29 U.S.C. §§

1132(a)(3) and 1145, and Section 301 of the LMRA, 29 U.S.C. § 185.

         36.   Defendants are obligated, under the terms of the Agreement, to provide

contributions to the Funds on behalf of their covered employees. Defendants have failed and

refused to fulfill their contractual obligations for the months of June 2018 through July 2018 for

owed contributions, resulting in interest, and liquidated damages.

         37.   Based on remittance reports prepared and submitted to the Funds by Metal Design,

Defendants owe contributions for the month of July 2018 in the amount of $523.25, $42.19 in

interest (calculated through August 19, 2019), and $104.65 in liquidated damages.




                                                11
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 12 of 15 PageID# 12



         38.    The Funds records also show that Metal Design late paid contributions for the

month of June 2018 incurring $7.64 in interest (calculated through August 19, 2019) and $102.21

in liquidated damages.

         39.    As an alter ego of Metal Design, One Metal is liable for Metal Design’s obligations

to the Funds.

         40.    The total amount owed by Defendants for the period of June 2018 through July

2018 is $779.94 plus additional daily interest accruing through the date of payment.

         41.    Under Section 502(g) of ERISA, 29 U.S.C. § 1132(g), Plaintiffs are entitled to

recover all costs of this action from Defendants, including reasonable attorneys’ fees and court

costs.

         42.    Prior to commencing this lawsuit, the Funds sent letters and attempted to directly

contact Defendants to obtain the outstanding contributions from Defendants. Defendants have not

responded to the Funds’ correspondence. There is little prospect that, lacking judicial compulsion,

Defendants will satisfy its obligations to the Funds, and pay the delinquent and unpaid

contributions, liquidated damages, and interest due on the delinquent and unpaid contributions.

         43.    Defendants’ continued failure to pay the amounts due have caused irreparable harm

to the plan participants in the form of loss of earnings and expenses of the Funds, endangered the

eligibility of covered members’ benefits, and other harm. Defendants’ failure and refusal to comply

with its obligations creates an atmosphere in the industry that encourages other employers to do

the same.

         WHEREFORE, Plaintiffs request a judgment against Defendants for all amounts due to

the Funds as follows:




                                                12
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 13 of 15 PageID# 13



       1.      Declare that Defendant Metal Design and Defendant One Metal are alter egos

and/or constitute a single employer and are jointly and severally liable for each other’s debts;

       2.      Declare that Metal Design is delinquent in remitting owed contributions to the

Funds pursuant to the Agreement;

       3.      Award Plaintiffs on behalf of the Funds a judgment for Defendants’ delinquent

contributions found to be due by the audit for the period of June 2017 through July 2018 in the

total amount of $41,475.43;

       4.      Enter judgment against Defendants for interest on all delinquent contributions

found due by audit at a rate of 0.0233% per day, compounded daily, from the date due until the

date paid or the date of the judgment in the amount of at least $7,524.09;

       5.      Enter judgment against Defendants for liquidated damages owed on the audit in an

amount equal to the greater of interest on the delinquent contributions calculated at the above rate,

or 20% of the delinquent contributions in the amount of at least $8,295.09;

       6.      Enter judgment against Defendants for audit testing fees in the amount of

$1,000.00;

       7.      Enter judgment against Defendants for delinquent contributions for the month of

July 2018 in the amount of $523.25;

       8.      Enter judgment against Defendants for interest on the delinquent contributions at a

rate of 0.0233% per day, compounded daily, from the date due until the date paid or the date of

the judgment in the amount of at least $42.19;

       9.      Enter judgment against Defendants for liquidated damages on the delinquent

contributions in an amount equal to the greater of interest on the delinquent contributions




                                                 13
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 14 of 15 PageID# 14



calculated at the above rate, or 20% of the delinquent contributions in the amount of at least

$104.64;

       10.    Enter judgment against Defendants for interest on the late paid contributions at a

rate of 0.0233% per day, compounded daily, from the date due until the date paid and liquidated

damages equal to the greater of: fifty dollars ($50.00) or ten percent (10%) on the late paid

contributions for the month of June 2018 in the amount of $109.85;

       11.    Enter judgment for all attorneys’ fees and costs incurred by the Funds in pursuing

the delinquent amounts as provided by Section 502(g) of ERISA; and

       12.    Award such other relief as the Court deems just and proper.



                                    Respectfully Submitted,


                                           /s/ Diana M. Bardes
                                    Diana M. Bardes
                                    Mooney, Green, Saindon, Murphy & Welch, P.C.
                                    1920 L Street, NW, Suite 400
                                    Washington, D.C. 20036
                                    (202) 783-0010
                                    (202) 783-6088 facsimile
                                    dbardes@mooneygreen.com
                                    Counsel for Plaintiff Funds


Dated: August 26, 2019




                                              14
Case 1:19-cv-01112-TSE-MSN Document 1 Filed 08/26/19 Page 15 of 15 PageID# 15



                 CERTIFICATE OF SERVICE UNDER 29 U.S.C. § 1132(h)

I hereby certify that on this 26th day of August, 2019, a true and correct copy of the foregoing
COMPLAINT UNDER ERISA FOR DELINQUENT CONTRIBUTIONS, INTEREST,
LIQUIDATED DAMAGES, AUDIT TESTING FEES, ATTORNEYS’ FEES, AND COSTS
was served via certified mail on:

       U.S. Department of Labor
       Attn: Assistant Solicitor for Plan Benefits Security
       200 Constitution Ave., N.W.
       Washington, DC 20002

       U.S. Department of Treasury
       Attn: Secretary of the Treasury
       1500 Pennsylvania Avenue, NW
       Washington, D.C. 20220


                                                       ____/s/_Diana M. Bardes_______
                                                          Diana M. Bardes




                                                15
